Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending; claims 21, 28 and 35 are independent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,922,347 (Appl. No.: 15/395,778).  According to the observation provided below, claims in the Patent No. 10,922,347 claims all the limitations set forth in the instant claims 21-40. 

Appl. No.: 17/175,254
Patent No.: 10,922,347 B2 (Appl. No.: 15/395,778)
21. A method performed by a processor of a computing device for organizing a
plurality of words associated with a document, the method comprising:
1. A method for organizing a plurality of words associated with a document, comprising:
obtaining, by the processor, the plurality of words;
inputting, by a processor of a computing device, each of the plurality of words associated with the document to a memory coupled to the computing device, the memory including instructions to perform:
for each of the plurality of words:
for each of the plurality of words:
storing, by the processor, a word in the plurality of words in a first data structure
stored in memory accessible to the processor, wherein the first data structure has a first word capacity;
identifying a hash value corresponding to a word and determining whether a bucket associated with the hash value in a first hash map is available, the first hash map having a first word capacity;
updating, by the processor, a frequency of the word in the first data structure;
based upon the determination, storing the word and updating a frequency of the word in the first hash map; and
storing, by the processor, the word in a second data structure stored in the
memory accessible to the processor, wherein the second data structure has a second word capacity that is greater than the first word capacity; and 
other of the plurality of words; and

after a predetermined period of time has elapsed, transferring, by the processor and based upon the ranking, a portion of the plurality of words stored in the second data structure to a third data structure stored in the memory accessible to the processor, wherein the third data structure has a third word capacity that is greater than the second word capacity.
after a predetermined period of time has elapsed, transferring a portion of the plurality of words based upon the ranking to a third hash map, the third hash map
having a third word capacity, the third word capacity being greater than the second word capacity.
22
7
23
16
24
2
25
3
26
5
27
21
28
6
29
11
30
12
31
13
32
14
33
14
34
8
35
17
36
3
37
17
38
16
39
17
40
1



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-32 and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over, LeCompte et al., Pub. No.: US 2017/0011093 (LeCompte), in view of the reference provided in IDS, Zadeh et al., Pub. No.: US 2014/0201126 (Zadeh).

Claim 21.	Lecompte teaches:
A method performed by a processor of a computing device for organizing a plurality of words associated with a document, the method comprising: 
obtaining, by the processor, the plurality of words; (¶¶ 213, 263, input includes a plurality of words: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
for each of the plurality of words:
storing, by the processor, a word in the plurality of words in a first data structure stored in memory accessible to the processor; (¶ 263, the collection of terms and their count is a first data structure: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
updating, by the processor, a frequency of the word in the first data structure; and (¶ 263, “the set of unique terms and the corresponding term occurrence counts are collected for all comments…The counts of occurrences of each term are track[ed] by using a hash map that maps the term hash to the count value 315. This value is incremented by one for each occurrence”)
storing, by the processor, the word in a second data structure stored in the memory accessible to the processor; and (¶ 263, based on a first threshold, “the term hash and the term are appended to a dictionary TSV file corresponding to the pack file”)
ranking, by the processor and based upon the frequency, the word relative to each other of the plurality of words; and (¶ 263, wherein “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the terms are ranked based on the occurrence count using a threshold)
transferring, by the processor and based upon the ranking, a portion of the plurality of words stored in the second data structure to a third data structure stored in the memory accessible to the processor, wherein the third data structure has a third word capacity that is greater than the second word capacity. (¶ 263, “At the conclusion of the of the pack file writing, when there are no more terms 330 and, in some implementations, no more comments 335, the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”)
Lecompte did not specifically teach but Zadeh teaches wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure in terms of hierarchical storage technique wherein multiple storages/data structures with different capacities are used for processing/counting input data: ¶ 1454, “The frequency counter or histogram (e.g. how many times the word MILITARY appears in the article or magazine) and other similar parameters are attached or tagged to the article or file, as a property or attribute”; ¶ 2344, “the 4th memory is better for long term storage or memory, and the 1st memory is better for short term storage or memory, which can be erased and updated more often, e.g. when we are out of space or when we want to keep the size of the first memory low, for retrieval purposes, to focus on more urgent matters or data”; ¶¶ 3158-3160, “first memory unit is for short term storage… second memory unit is for medium term storage… third memory unit is for long term storage”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure because hierarchical storage technique is very well known in the art and doing so would provide for accessing certain portion of data faster and distributing data into tiers “due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345)

Claim 28.	Lecompte teaches:
A computing device, comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: 
obtaining a plurality of words from a computer-readable document; (¶¶ 213, 263, input includes a plurality of words: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
for each of the plurality of words:
determining whether a word in the plurality of words has been previously stored in a first data structure stored in the memory; (¶ 263, the collection of terms and their count is a first data structure: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
upon a determination that the word has not been previously stored in the first data structure:
setting a frequency of the word to a first value; and storing the word and the frequency of the word in the first data  structure; and (¶ 263, the collection includes term occurrence counts: “the set of unique terms and the corresponding term occurrence counts are collected for all comments…The counts of occurrences of each term are track[ed] by using a hash map that maps the term hash to the count value 315. This value is incremented by one for each occurrence”)
upon a determination that the word has been previously stored in the first data structure:
updating the frequency of the word to a second value; and (¶ 263, “The counts of occurrences of each term are track[ed] by using a hash map that maps the term hash to the count value 315. This value is incremented by one for each occurrence”)
upon determining that the frequency of the word exceeds a first predetermined limit, transferring the word to a second data structure stored in the memory, (¶ 263, based on a first threshold, “the term hash and the term are appended to a dictionary TSV file corresponding to the pack file”)
upon determining that the frequency of the word exceeds a second predetermined limit that is greater than the first predetermined limit and, transferring the word to a third data structure stored in the memory. (¶ 263, a second threshold is used for persisting the terms in a second TSV file/third data structure: “when there are no more terms 330 and, in some implementations, no more comments 335, the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”)
Lecompte did not specifically teach but Zadeh teaches wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure in terms of hierarchical storage technique wherein multiple storages/data structures with different capacities are used for processing/counting input data: ¶ 1454, “The frequency counter or histogram (e.g. how many times the word MILITARY appears in the article or magazine) and other similar parameters are attached or tagged to the article or file, as a property or attribute”; ¶ 2344, “the 4th memory is better for long term storage or memory, and the 1st memory is better for short term storage or memory, which can be erased and updated more often, e.g. when we are out of space or when we want to keep the size of the first memory low, for retrieval purposes, to focus on more urgent matters or data”; ¶¶ 3158-3160, “first memory unit is for short term storage… second memory unit is for medium term storage… third memory unit is for long term storage”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure because hierarchical storage technique is very well known in the art and doing so would provide for accessing certain portion of data faster and distributing data into tiers “due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345).

Claim 35.	Lecompte teaches:
A non-transitory computer-readable storage medium storing instruction that, when executed by a processor, cause the processor to perform acts comprising: 
receiving a plurality of words associated with a computer-readable document; (¶¶ 213, 263, input includes a plurality of words: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
determining a unique identifier for each of the plurality of words; (¶ 263, unique terms are identified by unique identifiers/hashes: “These terms are hashed, such as into 64-bit integers 310 using the SipHash 2-4 algorithm”)
storing the plurality of words in a first data structure accessible to the processor based upon the unique identifier for each of the plurality of words; (¶ 263, the collection of terms and their count is a first data structure: “the set of unique terms and the corresponding term occurrence counts are collected for all comments”)
storing the plurality of words in a second data structure accessible to the processor based upon the unique identifier for each of the plurality of words; (¶ 263, based on a first threshold, “the term hash and the term are appended to a dictionary TSV file corresponding to the pack file”)
determining a ranking of each of the plurality of words in the second data structure based upon frequency of usage within the computer-readable document; (¶ 263, wherein “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the terms are ranked based on the occurrence/usage count using a threshold)
based upon the ranking, transferring a portion of the plurality of words from the first data structure to a third data structure accessible to the processor. (¶ 263, a second threshold is used for persisting the terms in a second TSV file/third data structure: “when there are no more terms 330 and, in some implementations, no more comments 335, the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”)
Lecompte did not specifically teach but Zadeh teaches wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure in terms of hierarchical storage technique wherein multiple storages/data structures with different capacities are used for processing/counting input data: ¶ 1454, “The frequency counter or histogram (e.g. how many times the word MILITARY appears in the article or magazine) and other similar parameters are attached or tagged to the article or file, as a property or attribute”; ¶ 2344, “the 4th memory is better for long term storage or memory, and the 1st memory is better for short term storage or memory, which can be erased and updated more often, e.g. when we are out of space or when we want to keep the size of the first memory low, for retrieval purposes, to focus on more urgent matters or data”; ¶¶ 3158-3160, “first memory unit is for short term storage… second memory unit is for medium term storage… third memory unit is for long term storage”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing wherein the first data structure has a first word capacity, the second data structure has a second word capacity that is greater than the first word capacity, wherein the third data structure has a third word capacity that is greater than the second word capacity and after a predetermined period of time has elapsed transferring words from the second to the third structure because hierarchical storage technique is very well known in the art and doing so would provide for accessing certain portion of data faster and distributing data into tiers “due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345).

Claim 23.	The method of claim 21, wherein each of the first data structure, the second data structure, and the third data structure are independent dictionaries. (Lecompte, ¶ 263, the collection, a dictionary TSV file and a second TSV file are three independent dictionaries where the last one is persistent dictionary)

Claim	24.	The method of claim 21, comprising:
clearing, by the processor, a set of words stored in the first data structure following occurrence of a triggering event. (Zadeh, ¶ 2344, an event such as being “out of space” is used for clearing a data structure for accepting new data: “the 1st memory is better for short term storage or memory, which can be erased and updated more often, e.g. when we are out of space or when we want to keep the size of the first memory low, for retrieval purposes, to focus on more urgent matters or data”)

Claim 25.	The method of claim 21, wherein the second data structure includes a statistical filter that is based upon the plurality of words. (Lecompte, ¶ 263, selecting terms based on a second threshold is a statistical filter that is based upon the plurality of words)

Claim 26.	The method of claim 21, wherein the first data structure, the second data structure, and the third data structure each retain words for a first time period, a second time period, and a third time period, respectively, wherein the third time period is greater than the second time period, wherein the second time period is greater than the first time period. (Lecompte, ¶ 263, wherein “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the third structure retain words for a time period that is greater than time periods for retaining words in the first and the second data structure and Zadeh, ¶¶ 3158-3160, wherein each data structure/memory unit retain data for short, medium and long term)

Claim 27.	The method of claim 21, wherein the word is a phrase. (Lecompte, ¶ 267, wherein “compact term search phrases are used to determine if a given comment's text matches some given search text” indicate that the word is a phrase)

Claim 29.	The computing device of claim 28, wherein transferring the word to the third data structure comprises copying the word from the second data structure to the third data structure. (Lecompte, ¶ 263, “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the terms are copied from the first TSV file to the second TSV for longer storage)

Claim 30.	The computing device of claim 28, the acts further comprising:
subsequent to transferring the word to the third data structure, clearing the word from the second data structure. (Lecompte, ¶ 263, wherein terms are stored in the third data structure/ the second TSV for longer storage and Zadeh, ¶¶ 3151-3164, wherein each data structure/memory unit retain data for short, medium or long term and wherein data is deleted from a storage after a first, second or third expiration date, meaning transferred data to a long term storage is cleared subsequently from a medium term storage)

Claim 31.	The computing device of claim 28, wherein the word is ranked in the second data structure based upon the frequency and respective frequencies of each other word in the plurality of words. (Lecompte, ¶ 263, wherein “the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340” indicates that the terms are ranked based on the occurrence count using a threshold)

Claim 32.	The computing device of claim 28, the acts further comprising:
prior to obtaining the plurality of words from the computer-readable document, initializing the first data structure to have the first word capacity, the second data structure to have the second word capacity, and the third data structure to have the third word capacity. (Zadeh, ¶¶ 3158-3160, 2343-2344, wherein each storage/data structure, prior to processing data, is known as a storage with certain capacity)

Claim 34.	The computing device of claim 28, wherein the word is not transferred to the second data structure upon a determination that the frequency of the word does not exceed the first predetermined limit. (Lecompte, ¶ 263, terms are transferred based on the first threshold; meaning words not reaching the threshold are not transferred)

Claim 36.	The non-transitory computer-readable storage medium of claim 35, wherein the second data structure is hidden from user access. (¶ 263, the second data structure/TSV file is a system file hidden from the user access)

Claim 37.	The non-transitory computer-readable storage medium of claim 35, wherein the first data structure stores words for a first period of time, wherein the third data structure stores the words for a second period of time that is greater than the first period of time. (Lecompte, ¶ 263, wherein terms are stored in the third data structure/ the second TSV for longer term compare to the first stage of collection; and Zadeh, ¶¶ 3151-3164, wherein each data structure/memory unit retain data for short, medium or long term and wherein data is deleted from a storage after a first, second or third expiration date)

Claim 38.	The non-transitory computer-readable storage medium of claim 35, wherein the first data structure, the second data structure, and the third data structure are independent. (Lecompte, ¶ 263, the collection, a dictionary TSV file and a second TSV file are three independent dictionaries where the last one is persistent dictionary)

Claim 39.	The non-transitory computer-readable storage medium of claim 35, wherein the unique identifier is an integer. (¶ 263, “These terms are hashed, such as into 64-bit integers 310 using the SipHash 2-4 algorithm”)

Claim 40.	The non-transitory computer-readable storage medium of claim 35, wherein each of the first data structure, the second data structure, and the third data structure are hash maps. (¶ 263, hash maps are used as first, second and third data structure/dictionary: “The counts of occurrences of each term are tracks by using a hash map that maps the term hash to the count value…the term hash and the term are appended to a dictionary TSV file…the term hashes with counts greater than or equal to the threshold value (T2) are persisted to a second TSV file ( counts file) along with the corresponding count 340”)

Claims 22 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over LeCompte and Zadeh and further in view of Matousek et al., Patent Num: 5,706,462 (Matousek).

Claim 22.	LeCompte as modified taught the method of claim 21, wherein the first data structure, the second data structure, and the third data structure created for data processing as shown in claim 21.
LeCompte as modified did not disclose but Matousek discloses the three data structures form layers of a data structure. (Matousek, col. 15, ll. 42-col. 16, l. 5, wherein three hash tables are three layers of a the same data structure/hash table)
  Lecompte , ¶ 263 implicitly discloses the feature by the words collection, a dictionary TSV file and a second TSV file for generating a dictionary data structure in which the last layer is a persistent layer. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing the three data structures form layers of a data structure explicitly because doing so would provide for expanding each layer as required while using the tree layers as the same data structure)
Claim 33.	Lecompte as modified taught the computing device of claim 32, wherein a first, second and third data structures are used for generating a dictionary.
  Lecompte as modified did not specifically disclose but Matousek discloses:  wherein each of the first word capacity, the second word capacity, and the third word capacity are based upon a size of the computer readable document in col. 15, ll. 42-col. 16, l. 5, by providing for each hash table growing independently based on the demands placed on it by the data in the document. 
  It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein each of the first word capacity, the second word capacity, and the third word capacity are based upon a size of the computer readable document because doing so would address the space needed for processing a document. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Ocsa, Alexander, and Elaine PM de Sousa. "An Adaptive Multi-level Hashing Structure for Fast Approximate Similarity Search." 2010.
3.1 The Multi-level structure…Our technique changes a one-level hash table into a Multi-level data structure. In each level t the data is organized using distinct numbers of hash functions. The  first level of the structure uses m1 = 4 hash functions. The next levels use mt = mt_1 + 2; t > 1 hash functions. The initial value m = 4 is the minimum number of hash functions needed to distribute data uniformly into buckets for a standard dataset. Each bucket I can store C objects and a reference list, which keeps references to buckets located in the next level and with a vicinity relation with bucket I. Consecutive levels are thus connected. p. 362.
Knott, Gary D. "Expandable open addressing hash table storage and retrieval." Proceedings of the 1971 ACM SIGFIDET (now SIGMOD) Workshop on Data Description, Access and Control. 1971.
We shall discuss several related schemes for managing large hash tables below. Each of these schemes is a method for expanding or contracting the table space as needed. The first of these schemes has been given elsewhere and is the inspiration for the other two given here. They differ from each other in the forms of auxiliary storage and retrieval algorithms involved… The general problem we are dealing with can be stated as follows. Given a collection of items presented in arbitrary order, we wish to store these items and upon demand retrieve those items whose key-values match given key-values. Moreover, we may wish to delete previously stored items and include further new items from time to time. p. 188, sec. 1.
Dynamic Hash Table Expansion and Contraction… A problem arises when we have badly estimated the number of items to be stored and we have allocated too little or too much hash table space. There are several schemes for overcoming this difficulty by dynamically obtaining or releasing space, and we shall consider some of these below… Shapiro's scheme is intended for use where a large hash table is to be kept in a real or simulated paging environment and where one wishes to expand the hash table dynamically as required and also to minimize page faults during retrieval. pp. 194-196.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159